Opinion by
Lewis, C. J.
I concur in the judgment of reversal in this case, but as to the rule of damage adopted, I do not wish to be understood as sanctioning it as a general rule. In cases of this character it is undoubtedly correct. I am not, however, prepared to say that in some other form of action the highest value of the stock between the time of conversion and that of trial would not be the proper measure of damage.
I am also of opinion that the defendant did not establish a proper foundation for the admission of a copy of the deed from the plaintiff to Pettybridge, and therefore that the Court below ruled correctly in excluding it. But as to the exclusion of the deed from O’Meara to Harris, I fully concur in the views expressed by Justice Beatty.